Appeal by the defendant from a judgment of the Supreme Court, Bangs County (Guzman, J.), rendered January 6, 2005, convicting him of course of sexual conduct against a child in the first degree (two counts), rape in the second degree (18 counts), and rape in the third degree, upon a jury verdict, and imposing sentence.
*848Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in denying the defendant’s challenge for cause to a prospective juror, whose former relative was the victim of sexual abuse, since the prospective juror gave an unequivocal assurance that she could be fair and impartial (see People v Arnold, 96 NY2d 358, 363 [2001]; People v Nowlin, 297 AD2d 554 [2002]; People v Cherry, 286 AD2d 913 [2001]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Adams, J.E, Goldstein, Fisher and Lifson, JJ., concur.